ORDER
On March 4, 1999, pursuant to Article III, Rule 13, of the Supreme Court Rules, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he is aware he is the subject of an investigation of professional misconduct. Respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On March 11, 1999, Disciplinary Counsel filed Respondent’s affidavit with the Court.
Upon review of Respondent’s affidavit, we deem that an order disbarring the Respondent is appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed, that the Respondent, Andrew R. Gold, be and he is hereby Disbarred on Consent from engaging in the practice of law. The effective date of this Order of disbarment is March 26,1999.